OPINION — AG — ** REVENUE — EXPENDITURE — OVERPAID ** IN THE INSTANCE MENTIONED BY YOU, $4,170 OF THE $8,331 TOTAL REFUND RECEIVED BY THE STATE, REPRESENTING MONEYS ERRONEOUSLY PAID, OR OVERPAID, FROM THE EASTERN STATE HOSPITAL'S APPROPRIATION FROM THE GENERAL REVENUE FUND FOR THE CURRENT FISCAL YEAR ENDING JUNE 30, 1956, SHOULD BE DEPOSITED IN THE GENERAL REVENUE FUND FOR THE CURRENT FISCAL YEAR ENDING JUNE 30, 1956, AND BE CREDITED TO THE APPROPRIATION THEREFROM FOR THE EASTERN STATE HOSPITAL FROM WHICH IT CAME, AND BE SUBJECT TO CONTRACT AND EXPENDITURE AS A PART OF SUCH APPROPRIATION AND THAT THE $4,161 REMAINDER OF SUCH TOTAL REFUND, REPRESENTING MONEYS ERRONEOUSLY PAID, OR OVERPAID, FROM SAID INSTITUTION'S APPROPRIATIONS FROM THE GENERAL REVENUE FUND. CITE: 62 O.S. 41.15 [62-41.15], 62 O.S. 74 [62-74] 62 O.S. 79 [62-79], ARTICLE V, SECTION 55 (JAMES C. HARIN)